EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claim(s) 1-10 is/are allowed.

3.	The following is an examiner’s statement of reasons for allowance:

KREMIN et al. (US PGPUB./Pat. No. 20120105362) teach a system and method for tracking a stylus on a capacitive sense array. The system comprising the capacitive sense array configured to detect a presence of the stylus, a processing device to generate a synchronization signal, and a transmitter to transmit the synchronization signal to the stylus to synchronize the stylus to the capacitive sense array. The system further comprises a magnetic antenna configured to inductively transmit the synchronization signal to the stylus, wherein the magnetic antenna is disposed around the outer edges of the capacitance sense array, according to an embodiment of the invention 

Oda et al. (US PGPUB./Pat. No. 20160162054) teach a position detection apparatus of the electrostatic coupling type is provided, to detect not only a position of a pointer but also information other than the position information such as, for example, pointer pressure or side switch information. The pointer transmits two codes such that a pressure applied to a pen tip is associated with a time difference between the two codes. A position detector carries out a correlation matching operation between signals generated in reception conductors and correlation calculation codes corresponding to the two codes, to thereby detect a position on a sensor section pointed to by the pointer from a result of the correlation matching operation and based on at least one of the codes. The position detector further includes a pressure calculation circuit for detecting pressure applied to the pointer, which is associated with the time difference between the two codes, from the result of the correlation matching operation calculated by the correlation matching operation and based on the two codes.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a touch sensitive and active stylus system including

“…the transmitting includes transmitting the first partial signal by direct spreading using a first spread code and transmitting the second partial signal by direct spreading using a second spread code, the second spread code being different from the first spread code and having a chip time length that is identical to a chip time length of the first spread code; and
wherein the receiving includes, while the active stylus is synchronized with the uplink signal, detecting the first partial signal using the first spread code and subsequently detecting the second partial signal using the second spread code.” (Claim 1; Claim 6 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704.  The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628